DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, the language “the resonant frequency” does not make clear to which of the two resonant frequencies (i.e., “first” or “second”) this language is intended to refer.
Claim 12 contains the trademark/trade name “Ecoflex”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0175947) in view of Butler et al. (US 2008/0079331).
With respect to claim 1, Kim et al. discloses a vibration actuator device (Fig 4A) comprising: a substrate (item 12): lower supports (items 140) disposed on the substrate and spaced apart from each other in a first direction (Fig 4A); an actuator (item 110) disposed on the lower supports to generate a vibration having a first resonant frequency by an external power (Figs 4B-4C; Abstract); a vibration plate (item 120) disposed on the actuator to vibrate in accordance with the actuator (Fig 4A); and a mass portion (item 130) disposed on the vibration plate to vibrate in accordance with the actuator and the vibration plate (Fig 4A).
Kim et al. does not disclose explicitly that the vibration plate and the mass portion have a second resonant frequency less than the first resonant frequency.
Butler et al. teaches a piezoelectric vibration actuator in which the vibration plate and the mass portion have a second resonant frequency less than the first resonant frequency (Paragraph 9).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the lower second resonance frequency of Butler et al. with the piezoelectric vibration actuator of Kim et al. for the benefit of providing improved actuation intensity (Paragraph 9 of Butler et al.). 
With respect to claim 3, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1. Butler et al. discloses that the mass portion (items 6 and 7) has an area that is equal to or less than a half of an area of the vibration plate (item 3, Figs 1A-1B).
With respect to claim 7, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1. Kim et al. discloses that the mass portion is disposed in the vibration plate between the lower supports (Fig 4A).
With respect to claim 9, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1. With respect to the language “wherein the vibration plate has an area of about 5x5 mm2 or less”, it has been held that a mere change in size is obvious (In re Rose, 105 USPQ 237). Before the effective filing, it would have been obvious to one ordinary skill in the art to form the dimensions of the vibration plate to have an area of less than or equal to 5x5 mm2, as changing the dimensions of the vibration plate is well within the skill of one or ordinary skill in the art.
With respect to claim 10, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1. With respect to the language “wherein the mass portion has a height of about 5 mm or less from the substrate”, it has been held that a mere change in size is obvious (In re Rose, 105 USPQ 237). Before the effective filing, it would have been obvious to one ordinary skill in the art to form the dimensions of the vibration plate to have an area of less than or equal to 5x5 mm2, as changing the dimensions of the vibration plate is well within the skill of one or ordinary skill in the art.
With respect to claim 11, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1. Butler et al. discloses that the resonant frequency is about 600 Hz or less (Paragraph 26, wherein the frequency is “about” 600 Hz or less).
With respect to claim 14, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1. Kim et al. discloses that the actuator comprises a piezoelectric device (Paragraph 52).
Claims 4-6, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Butler et al. and Takahashi et al. (US 2010/0105794).
With respect to claim 4, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1.
Kim et al. does not disclose that the actuator is provided in plurality, and the plurality of actuators are spaced apart from each other in a second direction crossing the first direction.
Takahashi et al. teaches a piezoelectric vibration actuator in which the actuator is provided in plurality, and the plurality of actuators are spaced apart from each other in a second direction crossing the first direction (Fig 1A).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the plural actuators of Takahashi et al. with the piezoelectric vibration actuator of Kim et al. for the benefit of allowing for multiple vibration sources (Paragraph 25 of Takahashi et al.).
With respect to claim 5, the combination of Kim et al., Butler et al., and Takahashi et al. discloses the vibration actuator device of claim 4. Takahashi et al. discloses that the vibration plate (item 2) is disposed between the plurality of actuators (Fig 1A).
With respect to claim 6. combination of Kim et al., Butler et al., and Takahashi et al. discloses the vibration actuator device of claim 4. Takahashi et al. discloses that a support plate (items 2 and 3) disposed between the plurality of actuators and the lower supports (Fig 1A).
With respect to claim 8, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1.
Kim et al. does not disclose that the actuator is provided in plurality, and the plurality of actuators are stacked.
Takahashi et al. teaches a piezoelectric vibration actuator in which the actuator is provided in plurality, and the plurality of actuators are stacked (Fig 1A).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the plural actuators of Takahashi et al. with the piezoelectric vibration actuator of Kim et al. for the benefit of allowing for multiple vibration sources (Paragraph 25 of Takahashi et al.).
With respect to claim 12, the combination of Kim et al. and Butler et al. discloses the vibration actuator device of claim 1.
Kim et al. does not disclose that the vibration plate comprises PDMS, polyimide, silicone, or Ecoflex.
Takahashi et al. teaches a piezoelectric vibration actuator in which the vibration plate comprises PDMS, polyimide, silicone, or Ecoflex (Paragraph 69).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the silicone vibration plate of Takahashi et al. with the piezoelectric vibration actuator of Kim et al. as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416), and it would therefore be obvious to select form readily-available materials known for their use as vibration plates in piezoelectric actuators (Paragraph 69 of Takahashi et al.).
With respect to claim 13, combination of Kim et al., Butler et al., and Takahashi et al. discloses the vibration actuator device of claim 12. Takahashi et al. discloses that the vibration plate further comprises an elastomer (Paragraph 69).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “upper supports disposed between the actuator and the vibration plate and spaced apart from each other in the first direction” in combination with the remaining elements of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837